In a coram nobis proceeding, defendant appeals from an order of the Supreme Court, Kings County, entered October 16, 1964, which denied without a hearing his application to vacate a judgment of the former County Court, Kings County, rendered April 17, 1950 after trial, convicting him of murder in the second degree and imposing sentence. Order affirmed. A copy of the trial minutes reveals that no objection was made to the admission of the confession at the trial. The defendant testified that no one beat him. No claim of coercion was ever made at the trial. A hearing pursuant to People v. Huntley (15 N Y 2d 72) is, therefore, not warranted. The other contentions of appellant are not reviewable by coram nobis.
Ughetta, Acting P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.